223 Ga. 172 (1967)
154 S.E.2d 14
FLEMING
v.
SANDERS, Commissioner, et al.; and vice versa.
23939, 23940.
Supreme Court of Georgia.
Argued February 15, 1967.
Decided February 23, 1967.
Rehearing Denied March 9, 1967.
Webb, Parker & Ferguson, Guy Parker, John Tye Ferguson, for appellant.
G. Ernest Tidwell, Clifford Seay, for appellees.
UNDERCOFLER, Justice.
The judgment appealed from in this case was entered on November 7, 1966, denying a mandamus absolute. A notice of appeal was filed on November 28, 1966. The transcript of the evidence was filed in the office of the Clerk of the Superior Court of Fulton County on January 3, 1967. The record does not show any extension of time allowed for the filing of the transcript of evidence as provided for by Code Ann. § 6-804 (Ga. L. 1965, pp. 18, 21) and since the transcript of evidence was not filed within 30 days under the mandatory requirement of Code Ann. § 6-806 (Ga. L. *173 1965, pp. 18, 26), the appeal is dismissed. Threatt v. McElreath, 223 Ga. 153, and Davis v. Davis, 222 Ga. 579 (151 SE2d 123). Such being the case, it is not necessary to consider the cross appeal.
Appeal dismissed. All the Justices concur, except Cook, J., disqualified.